Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection of claim 19  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter  has been withdrawn in view of the amendment filed on 10/19/2020

Allowable Subject Matter
 Claims 1-20 allowed.
            The following is an examiner’s statement of reasons for allowance: 
         Applicant’s arguments, see pages 6-12, filed 10/19/2020, with respect to the rejection(s) of claim(s) 1-5, 14 under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al (US 8,685,266)/ the rejection(s) of claims 1-4, 5-8, and 15 under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2015/0206764) in view of Parker/ the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Moise et al (US 2001/0034106) in view of Lahreche ( particularly the arguments that Parker/Wang in view of Parker does not teach disclose or suggest “lowering the chlorine containing gas in the first gas mixture to a second flow rate lower than the first flow rate to continue etching the first conductive layer” as recited in claim 1 because fig. 10 of Parker merely shows a relationship between Ti etch rate and chlorine gas flow rate in a chart corresponding chlorine gas flow rate to Etch rate, there is no teaching of lowering the chlorine gas; Moise and Lahreche do not teach or suggest “performing a hydrogen treatment process on .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAN VINH/Primary Examiner, Art Unit 1713